DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 1/3/2022 has been entered. Claims 1-4 and 6-13 remain pending in the application. Applicant’s amendments to the specification and claims have overcome each and every objection and all but the 112(b) rejection listed below, previously set forth in the non-final Office Action mailed 10/4/2021.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “wherein, during operation, wherein the reaction buffer comprises…,” this recitation does not makes sense.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the denaturing agent" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
3 recites the limitation "the reducing agent" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the low concentration alkaline buffer solutions" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the denaturing agent" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the reducing agent" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the alkaline buffer solution" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103852527, hereinafter Dai in view of United States Application Publication No. 2010/0200481, hereinafter Nakahara and United States Patent No. 6,331,248, hereinafter Taniguchi.
Regarding claim 1, Dai teaches a protein sample pretreatment system (figure 1 and page 5, paragraph 2), comprising: a high-abundance protein depletion system (page 5, paragraph 2) and a protein sample pretreatment device (figure 1), that are connected in series (figure 1 and page 5, paragraph 2), wherein the protein sample pretreatment device (figure 1) comprises a denaturation and reduction reactor (item A), a solvent exchanger (item B), and an immobilized enzymatic reactor (item C), that are sequentially connected in series (figure 1), wherein: the denaturation and reduction reactor (item A) comprises a first hollow fiber membrane (item 2 within item A) and a denaturation and reduction reaction chamber (item 1), the first hollow fiber membrane is affixed in the denaturation and reduction reaction chamber (figure 1), the denaturation and reduction reaction chamber (item 1) has an inlet (item 3) for receiving a reaction buffer and an outlet (item 4) for discharging the reaction buffer, and an electric heating film is provided on the outer wall of the denaturation and reduction reaction chamber (page 2, paragraph 9); wherein solvent exchanger (item B) comprises a second hollow fiber membrane (item 2 within item B) and a solvent exchange chamber (item 6), the second hollow fiber membrane is affixed in the solvent exchange chamber (figure 1), and the solvent exchange chamber (item 6) has an inlet (item 7) for receiving an exchange buffer and outlet (item 8) for discharging the exchange buffer, wherein the high-abundance protein depletion system (page 5, paragraph 2) comprises an antibody column (page 5, paragraph 2) for depleting a high-abundance protein in a liquid sample, an inlet of the antibody column is 
Dai fails to teach the first and second hollow fiber membrane comprises a first and second plurality of hollow fiber membranes, respectively.
Nakahara teaches a hollow fiber membrane in which the number of hollow fibers utilized increases with the desired throughput of the system (Nakahara, paragraph [0088]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilized a plurality of hollow fiber membranes for both the first and second hollow fiber membranes to increase the throughput of the system (Nakahara, paragraph [0088]).
Dai and Nakahara fails to teach the first and second plurality of hollow fiber membranes are bundled in a polytetrafluoroethylene tube.
Taniguchi teaches a bundle of hollow fiber membranes which are encased in a plastic net made from PTFE (Taniguchi, column 10, lines 44-48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have encased the hollow fiber membranes in a polytetrafluoroethylene tube because it would protect the hollow fiber membranes (Taniguchi, column 10, lines 44-48).
Regarding claim 2, the reaction buffer is not positively claimed and therefore any limitation on the reaction buffer has minimal patentable weight (MPEP § 2115). The claim is therefore taught by Dai, Nakahara and Taniguchi. Further, this limitation is taught by Dai in page 4, paragraph 13).
Regarding claim 3, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Dai, Nakahara and Taniguchi and the apparatus of modified Dai is capable of having the specified flow rate, denaturing agent and reducing agent. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Dai (see MPEP §2114). Further, the specified denaturing may be,” thereby indicating that the specified alkaline buffer is optional.
Regarding claim 4, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Dai, Nakahara and Taniguchi and the apparatus of modified Dai is capable of operating at the specified flow rate. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Dai (see MPEP §2114).
Regarding claim 6, the exchange buffer is not positively claimed and therefore any limitation on the exchange buffer has minimal patentable weight (MPEP § 2115). The claim is therefore taught by Dai, Nakahara and Taniguchi. Further, the specified exchange buffer is taught by Dai in page 1, paragraph 11.
Regarding claim 8, Dai, Nakahara and Taniguchi fail to specifically disclose that the first or the second plurality of hollow fiber membranes contain 2-100 hollow fiber membranes. Nakahara further teaches that the number of hollow fiber membrane elements can be selected to correspond to the throughput required (Nakahara, paragraph [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum number of hollow fibers to a range of 2-100 which would allow for the throughput required (MPEP § 2144.05 (II)).  	
Regarding claim 9, the denaturing agent is not positively claimed and therefore any limitation on the denaturing agent has minimal patentable weight (MPEP § 2115). The claim is therefore taught by Dai, Nakahara and Taniguchi. Further, this limitation is taught by Dai in page 4, paragraph 13).
Regarding claim 10, the reducing agent is not positively claimed and therefore any limitation on the reducing agent has minimal patentable weight (MPEP § 2115). The claim is therefore taught by Dai, Nakahara and Taniguchi. Further, this limitation is taught by Dai in page 4, paragraph 13).
Regarding claim 11, the alkaline buffer solution is not positively claimed and therefore any limitation on the alkaline buffer solution has minimal patentable weight (MPEP § 2115). The claim is therefore taught by Dai, Nakahara and Taniguchi. Further, this limitation is taught by Dai in page 3, paragraph 3).

Regarding claim 13, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Dai, Nakahara and Taniguchi and the apparatus of modified Dai is capable of having a capacity to process 0.3 to 1 mg of proteins. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Dai (see MPEP §2114).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai, Nakahara and Taniguchi as applied to claim 1 above, and further in view of United States Patent No. 2016/0332142, hereinafter Gu.
Regarding claim 7, Dai teaches wherein the immobilized enzymatic reactor comprises proteases supported on a matrix (page 3, paragraph 4).
Dai, Nakahara and Taniguchi are silent with regards to specific material for the matrix, therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials for a support matrix. Gu provides this conventional teaching showing that it is known in the art to use silica gel particles (Gu, paragraph [0071]) of a diameter from 1-150 µm. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the matrix from silica gel particles motivated by the expectation of successfully practicing the invention of Gu.
Dai, Nakahara, Taniguchi and Gu do not teach the diameter of the silica gel particles is 10-30 µm.  However, there is no established criticality or evidence showing an unexpectedly good result occurring form the claimed parameters. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use silica gel particles having a diameter of 10-30 µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, it has . 

Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive.
Nothing in Dai discloses that “a high-abundance protein depletion system and a protein sample pretreatment device that are connected in series,” or “an outlet of the antibody column is connected to an inlet of the first plurality of hollow fiber membranes in the denaturation and reaction column” is not found persuasive. Figure 1 does indeed only show a stand alone protein pretreatment system, however, when this is combined with the description in page 5, paragraph 2 which describes an high-abundance protein depletion system which comprises an antibody column which has the collected low abundance protein component introduced into the device (as shown in figure 1), the prior art reads on the instant claims. Based upon the discussion in page 5, paragraph 2, the outlet from the high-abundance protein depletion system is fed to the protein pretreatment device, thereby being connected in series and as the outlet of the high-abundance protein depletion system is fed to the protein pretreatment device, the outlet of the antibody column is connected to the inlet of the first plurality of hollow fiber membranes in the denaturation and reaction column.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796